by respondent for an order directing appellant to print and include in his record on appeal: (a) the entire record of the examination before trial of said appellant held on November 14, 1961; (b) the supplemental complaint; and (c) the memorandum dated December 14, 1961 with reference to questions which appellant refused to answer on said examination. On the stipulation of the attorneys for the respective parties, motion granted to the extent of requiring the appellant to include the above-mentioned papers in the record. On the argument of the appeal, the respondent shall submit a copy of the examination before trial duly authenticated by the initials of the attorneys, and the appellant shall submit a copy of the supplemental complaint and a copy of the afore-mentioned memorandum, both similarly authenticated. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.